BELSOME, J.,
concurs with reasons.
|, Considering the troubling circumstances of this case and the applicable statutory requirements, I respectfully concur in the result reached by the majority’s opinion.
To overcome summary judgment and establish a liability claim on the part of an owner who has contractually passed on responsibility for the condition of his property to his lessee under La. R.S. 9:8221, as in this case, a plaintiff must establish that (1) he sustained damages; (2) there was a defect in the property; and 12(3) the lessor knew or should have known of the defect. Jamison v. D’Amico, 06-0842, p. 8 (La.App. 4 Cir. 3/14/07), 955 So.2d 161, 166.
Based on the narrow set of facts and the applicable statute in this case, the plaintiffs have not established a genuine issue of material fact regarding defendant’s knowledge of any alleged defect. Mr. Wong specifically denied any knowledge as to defects on the premises. Additionally, the property was under a lease that transferred responsibility and liability for code violations and defects to the lessee. Thus, the record before us fails to establish the necessary existence of a genuine issue of material fact pertaining to this element of the plaintiff’s claim. Therefore, the defendant was entitled to judgment as a matter of law.